Wright, J.
This appeal presents a single issue: whether enforcement of a township’s anti-nuisance zoning resolution is preempted by R.C. Chapter 3734. We hold that it is not.
R.C. Chapter 3734 broadly regulates the disposal of solid and hazardous waste in the state of Ohio. It empowers the Director of the Ohio Environmental Protection Agency (“Ohio EPA”) to adopt rules for the inspection and licensing of solid waste facilities “in order to ensure that the facilities will be located, maintained, and operated, and will undergo closure and post-closure care, in a sanitary manner so as not to create a nuisance, cause or contribute to water pollution, create a health hazard, or violate 40 C.F.R. 257.3-2 or 40 C.F.R. 257.3-8, as amended. * * * ” R.C. 3734.02(A). The rules and regulations promulgated and administered under Chapter 3734 by the Ohio EPA arise from “a public concern with adverse environmental effects related to the collection and disposal of solid waste” and “are imposed for the protection of the environment and for human health and safety.” A & B Refuse Disposers, Inc. v. Ravenna Twp. Bd. of Trustees (1992), 64 Ohio St.3d 385, 389, 596 N.E.2d 423, 426.
The common pleas court below held that our decision in State ex rel. Brown v. Rockside Reclamation, Inc. (1976), 47 Ohio St.2d 76, 1 O.O.3d 46, 351 N.E.2d 448, required it to find that R.C. Chapter 3734, and specifically R.C. 3734.02, preempted the enforcement of Atwater’s nuisance resolution against B.F.I. In Rockside we held that the Ohio Attorney General was barred from bringing an action in common pleas court under the state nuisance statutes against the operator of a solid waste disposal site. We reasoned that because the landfill operator was licensed under R.C. Chapter 3734, it could not be subject to an injunction under a general nuisance statute.
R.C. 3734.10 governs when and how an injunction can be obtained for a violation of R.C. Chapter 3734. At the time Rockside was decided, an injunction could be obtained against the operator of a solid waste disposal facility only for violations of R.C. 3734.01 to 3734.11 and only after a complaint from a district board of health or the Director of the Ohio EPA.2 Rockside, supra, 47 Ohio St.2d at 80-82, 1 O.O.3d at 48-49, 351 N.E.2d at 451-452.
*296Four years after our decision in Rockside, R.C. 3734.10 was significantly amended. Am.S.B. No. 269, 138 Ohio Laws, Part I, 892. A paragraph was added to the end of the statute which expressly provided that R.C. Chapter 3734 was not to be read to abridge the equitable or common-law rights of the state, municipal corporations, or “person[s]” to “suppress nuisances or to abate pollution.” 3 This paragraph was amended again in 1984. Am.Sub.H.B. No. 506, 140 Ohio Laws, Part II, 4010-4011. The 1984 amendments broadened the ability to pursue waste disposal site operators by permitting nuisance actions as “provided by statute” in addition to common-law and equitable nuisance actions. After the amendments, the last paragraph of R.C. 3734.10 now reads:
“This chapter does not abridge rights of action or remedies in equity, under common law, or as provided by statute or prevent the state or any municipal corporation or person in the exercise of their rights in equity, under common law, or as provided by statute to suppress nuisances or to abate or prevent pollution.”
We believe that the 1980 and 1984 amendments to R.C. 3734.10 supersede our decision in Rockside and render its holdings of no present effect. Accordingly, the common pleas court erred in relying on that decision.
In general, a validly enacted local law is not preempted by a state statute unless it conflicts with that statute. See Fondessy Enterprises, Inc. v. Oregon (1986), 23 Ohio St.3d 213, 23 OBR 372, 492 N.E.2d 797. Enforcement of the Atwater nuisance resolution cannot be said to conflict with R.C. Chapter 3734 because R.C. 3734.10 expressly reserves the rights of “the state or any municipal corporation or person” to bring an action to suppress nuisances against the operator of a solid waste disposal site.4 R.C. 3734.10 makes clear that in the narrow areas of nuisance and pollution prevention and abatement, political subdivisions of the state retain authority with regard to solid and hazardous waste disposal facilities. If the General Assembly had intended R.C. Chapter 3734 to exclusively occupy the field of solid waste disposal site regulation, it would not have amended R.C. 3734.10 as it did.
*297In our view, the unambiguous language of R.C. 3734.10 resolves this appeal. R.C. 3734.10 states that nothing in R.C. Chapter 3734 prevents a “person” from using rights “provided by statute * * * to suppress nuisances.” For the purposes of R.C. Chapter 3734, “person” includes “any political subdivision.” R.C. 3734.01(G). Atwater Township is a “political subdivision” of the state of Ohio, R.C. 503.01, and is therefore a “person” for purposes of R.C. 3734.10.5 Further, it is not disputed that Section 1.16 of the Atwater Township Zoning Resolution is a valid exercise of the powers provided to Atwater Township under R.C. 519.02.6 Therefore, authority for the Atwater anti-nuisance resolution has been “provided by statute.” These premises lead us without difficulty to the conclusion that Atwater Township may enforce its anti-nuisance zoning resolution against B.F.I.
The judgment of the court of appeals is affirmed. The cause is remanded to the Portage County Court of Common Pleas for further proceedings consistent with this opinion.

Judgment affirmed and cause remanded.

Moyer, C.J., A.W. Sweeney, Resnick and Pfeifer, JJ., concur.
Douglas and F.E. Sweeney, JJ., dissent.

. Former R.C. 3734.10 provided in pertinent part:
“The Attorney General, or the prosecuting attorney of the county or the city solicitor or attorney of the city where a violation occurs, upon complaint of the respective board of health of the health district or the director of environmental protection, shall prosecute to termination or bring an action for injunction against any person violating sections 3734.01 to 3734.11 of the Revised Code. The common pleas court .in which an action for injunction is filed has the jurisdiction to grant injunctive relief upon a showing that the respondent named in the petition is operating a solid waste disposal site or facility in violation of sections 3734.01 to 3734.11 of the Revised Code.” 134 Ohio Laws, Part I, 727.


. The new paragraph stated in full: “Chapter 3734. of the Revised Code does not abridge rights of action or remedies in equity or under common law or prevent the state or any municipal corporation or person in the exercise of their rights in equity or under common law to suppress nuisances or to abate pollution.” Id.


. R.C. 3734.10 also expressly permits county prosecutors to bring an action alleging any violation of R.C. Chapter 3734 or of the rules, licenses, permits, or orders issued by the EPA under R.C. Chapter 3734: “The prosecuting attorney of the county * * * where a violation has occurred, * * * upon request of the * * * legislative authority of a political subdivision * * *, shall prosecute to termination or bring an action for injunction against any person who has violated, is violating, or is threatening to violate any section of this chapter, rules adopted under this chapter, or terms or conditions of permits, licenses, variances, or orders issued under this chapter. * * * ”


. The argument can be made that the General Assembly did not intend the word “person” to encompass political subdivisions for the purposes of the final paragraph of R.C. 3734.10. The argument would be that if the General Assembly had meant “person” in the broad sense defined in R.C. 3734.01(G), it would not have specifically mentioned the state and municipal corporations in R.C. 3734.10 because they are already included in the definition of “person.” We find this argument unpersuasive. In R.C. 3734.01(G), the General Assembly has unambiguously defined “person” for the purposes of all of R.C. Chapter 3734. Mindful of the rule that words that have acquired a particular meaning by legislative definition “shall be construed accordingly,” R.C. 1.42, we choose to follow the definition of “person” adopted by the legislature in R.C. 3734.01(G).


. Unlike home rule municipalities, townships may only enact laws to the extent expressly permitted by the General Assembly. Bd. of Bainbridge Twp. Trustees v. Funtime, Inc. (1990), 55 Ohio St.3d 106, 108, 563 N.E.2d 717, 719. Townships have been given statutory authority to enact land use and zoning regulations by R.C. 519.02. Newbury Twp. Bd. of Trustees v. Lomak Petroleum (Ohio), Inc. (1992), 62 Ohio St.3d 387, 390, 583 N.E.2d 302, 305 (“R.C. 519.02 gives a local board of township trustees the authority to regulate land use within the township confines”). R.C. 519.02 provides in pertinent part: “For the purpose of promoting the public health, safety, and morals, the board of township trustees may in accordance with a comprehensive plan regulate by resolution * * * the uses of land for trade, industry, residence, recreation, or other purposes in the unincorporated territory of such township * * This clear statutory authority has the same force and effect as the constitutional authority of home rule municipalities to regulate local land use.